287 F.2d 25
UNITED STATES of Americav.Seymour SWEIGMAN, Appellant.
No. 13199.
United States Court of Appeals Third Circuit.
Argued January 9, 1961.
Decided February 14, 1961.

Solomon A. Klein, Brooklyn, N. Y. (N. N. Kranzler, Newark, N. J., on the brief), for appellant.
Frederic C. Ritger, Jr., Asst. U. S. Atty., Newark, N. J. (Chester A. Weidenburner, U. S. Atty., Newark, N. J., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and FORMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction brought against the defendant for (1) embezzlement of funds from a bank which was a member of the Federal Reserve System and insured by the Federal Deposit Insurance Corporation and (2) making a false entry. The sections alleged to be violated are 656 and 1005, 18 U.S.C. The jury, upon consideration of all the evidence, returned a verdict of guilty. The defendant contends there was not sufficient evidence to take the case to the jury. This point was made with great earnestness and we have treated it with similar earnestness.


2
The conclusion of the Court is that the evidence was sufficient to carry the case to the jury and the judgment must, therefore, be affirmed.